Title: From Micajah Coffin to Jacob Crowninshield, 24 January 1805
From: Coffin, Micajah
To: Crowninshield, Jacob


                        
                            Nantucket. 24th January 1805
                        
                        As the office of Collector for the District of Nantucket has become Vacated by the Death of Stephen Hussey Esqr which Circumstance took Place to Day and as we have discovered the wish of Goverment to make appointments that should be most—Conformable to the minds of the Majority it Emboldens us to Reiterate the Recommendation in favour of our Friend Daniel Coffin as he is Considerd as a Person Sutiable to fill the office of  Collector—further adding that he is not only attached to, but has been assidiously attentive in Promoting the “Present order of things” and is Estemed as a Man of Probity
                  We are Apprehensive that Recommendations will be forwarded in favour of Daniel B. Hussey (son to the Late Collector) by the Federalists and his Near Connections—
                  We have to Say that the Said Hussey—is a high fedarilst and from his Conduct he is a Man that is much opposd to the Present order of Goverment—
                  with Sentiments of Esteme we are &c
                        
                            Micajah Coffin
                     
                     and 11 other signatures
                        
                    
                     P. S. Notwithstanding but few have signed this, there are more than five Hundred can be readily procured here at Nantucket if Circumstances should Render it Necessary
                  
               